Citation Nr: 0625934	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-43 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and asthma.

2.  Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2006.  A transcript of the veteran's 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claims.

The veteran seeks service connection for a respiratory 
disability.  At his April 2006 hearing, the veteran and his 
wife testified that a private medical provider had told him 
that there was a relationship between exposure to Agent 
Orange and his respiratory disabilities, which include COPD 
and asthma.  The veteran also indicated that he had received 
treatment at a private facility.  The veteran is reminded 
that if there is outstanding evidence, he must submit that 
evidence or provide VA with sufficient information to assist 
in obtaining such evidence.  In this case, the veteran was 
informed by this Judge that if there was outstanding 
evidence, he was under an obligation to submit that evidence.  
The veteran was also provided an opportunity to submit that 
evidence after the hearing.  The veteran is informed that he 
may still submit that claimed evidence.  However, any VCAA 
duty in this regard has been met.

The veteran also seeks a higher rating for his service-
connected diabetes mellitus.  He maintains that his 
activities are restricted as a result of the diabetes.  The 
undersigned Veterans Law Judge noted during the veteran's 
hearing that he is wheelchair bound.  Although a VA 
examination was carried out in September 2005, the examiner 
did not comment on whether the veteran's diabetes mellitus 
required restriction of the veteran's activities.

The Board also notes that the September 2005 examiner 
indicated that the evidence suggested diabetic neuropathy.  
Further adjudication of the veteran's claim should include a 
determination of whether a separate evaluation is warranted 
for neuropathy due to the veteran's diabetes.

Finally, a June 2004 treatment record from South Shore 
Hospital notes that the veteran had been in receipt of 
benefits from the Social Security Administration (SSA) for 
over eight years.  As records supportive of the veteran's 
claim might be in the possession of the SSA, the RO should 
obtain any records pertaining to the veteran's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.  The VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits. See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992). 

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The AOJ should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his service-connected 
diabetes mellitus.  The examination 
report should comply with the rating 
criteria.

3.  The AOJ should consider whether a 
separate evaluation is warranted for 
peripheral neuropathy.

4.  The AOJ shall comply with the 
provisions of 38 C.F.R. § 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


